Title: To James Madison from Thomas Jefferson, 6 July 1803 (Abstract)
From: Jefferson, Thomas
To: Madison, James


6 July 1803. Invites “Mr. Madison & family […] at half after […].” “Many thanks to mrs. Madison for the trouble she has been so good as to take.”
  

   
   RC (owned by Charles M. Storey, Boston, Mass., 1961). 1 p.; torn and blotted so as to be nearly indecipherable. Dated “Wednesday”; since Jefferson left Washington on 19 July, this invitation could have been dated 6 or 13 July.



   
   Below this line, in another hand and crossed out, is written: “The favour of an answer is asked.”


